   Case 3:18-cv-02199-MWB-EBC Document 65 Filed 05/15/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SHAWN DANIELS,                                    No. 3:18-CV-2199

           Plaintiff,                             (Judge Brann)

     v.

SUPERINTENDENT KAUFFMAN, et
al.,

           Defendants.

                                     ORDER

                                   MAY 15, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendants’ motion to dismiss pursuant to Rule 12(b)(6) of the Federal

          Rules of Civil Procedure is GRANTED.             (Doc. 62).   Plaintiff’s

          Amended Complaint is DISMISSED, in its entirety, with prejudice.

    2.    In accordance with the Court’s prior Memorandum and Order, the

          dismissal of Plaintiff’s First Amendment right to communicate claim,

          set forth in his original complaint, is CONVERTED to a dismissal with

          prejudice based on Plaintiff’s failure to amend the claim. (Doc. 57, pp.

          6, 7, 15, 16, ¶¶ 5,7).

    3.    The Clerk of Court is directed to CLOSE this case.
Case 3:18-cv-02199-MWB-EBC Document 65 Filed 05/15/20 Page 2 of 2




4.    Any appeal from this Order is deemed frivolous and not in good faith.

      See 28 U.S.C. § 1915(a)(3).


                                     BY THE COURT:


                                     s/ Matthew W. Brann
                                     Matthew W. Brann
                                     United States District Judge
